Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 6, 2007 (this  Agreement ), between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the  Company ), and JAMES E. MEYER (the  Executive ). WHEREAS, the Company and the Executive previously entered into an amended and restated employment agreement dated as of March 11, 2005, as amended as of February 2, 2006 (the  Prior Agreement ), which Prior Agreement by its terms expired on April 16, 2007; and WHEREAS, since that date, the Executives employment with the Company has continued on the same terms and conditions as set forth in the Prior Agreement, and the Company and the Executive jointly desire to enter into this Agreement, which is intended to amend and restate the Prior Agreement in its entirety, to reflect the terms and conditions of the Executives continued employment with the Company. In consideration of the mutual covenants and conditions set forth herein, the Company and the Executive hereby agree as follows: 1. Employment . Subject to the terms and conditions of this Agreement, the Company hereby continues to employ the Executive, and the Executive hereby accepts continued employment with the Company. 2. Duties and Reporting Relationship . (a) The Executive shall be employed in the capacity of President, Operations and Sales, of the Company. In such capacity, the Executive shall be responsible for management of all aspects of the Companys retail and automaker operations (including retail sales and OEM sales and marketing operations), customer care and retention, product management and engineering and all personnel working in such areas shall report to the Executive. During the Term (as defined below), the Executive shall, on a full-time basis and consistent with the needs of the Company to achieve the goals of the Company, use his skills and render services to the best of his ability in supervising the business and affairs of the Company. In addition, the Executive shall perform such other activities and duties consistent with his position as the Chief Executive Officer of the Company or the Board of Directors of the Company or any committee thereof (the  Board ) shall from time to time reasonably specify and direct. During the Term, the Executive shall not perform any consulting services for, or engage in any other business enterprises with, any third parties without the express consent of the Board, other than (i) passive investments, (ii) consulting services and business enterprises for which the Executive receives no remuneration, and (iii) service as a director of Gemstar International, Inc. or service on other boards of directors with the express consent of the Chief Executive Officer of the Company. (b) The Executive shall generally perform his duties and conduct his business at the principal offices of the Company in New York, New York. 2 (c) The Executive shall report to the Chief Executive Officer of the Company. 3. Term . The term of this Agreement shall be considered to commence as of April 16, 2007, and shall end on April 30, 2010, unless terminated earlier pursuant to the provisions of Section 6 (the  Term ). 4. Compensation . (a) During the Term, the Executive shall be paid an annual base salary of $900,000 (the  Base Salary ). The Base Salary shall be subject to increase from time to time by recommendation of the Chief Executive Officer of the Company to, and approval by, the Board. All amounts paid to the Executive under this Agreement shall be in U.S. dollars. The Base Salary shall be paid at least monthly and, at the option of the Company, may be paid more frequently. (b) During the Term, the Executive shall be entitled to participate in any bonus plans generally offered to employees at the same level. Bonuses are subject to the Executives individual performance and satisfaction of objectives established by the Board, and the Compensation Committee thereof. Bonuses may be paid in the form of cash, restricted stock, restricted stock units, other securities of the Company or any combination thereof. The Executive shall not be entitled to any guaranteed bonus. (c) All compensation paid to the Executive hereunder shall be subject to any payroll and withholding deductions required by applicable law. 5. Additional Compensation; Expenses and Benefits . (a) During the Term, the Company shall reimburse the Executive for all reasonable and necessary business expenses incurred and advanced by him in carrying out his duties under this Agreement. In addition, the Company shall reimburse the Executive for the reasonable costs of an apartment in the New York metropolitan area and other incidental living expenses (e.g., phone, cable, electric, gas, one months security deposit (which shall be returned to the Company at the end of the Term) and one leasing brokers commission), up to a maximum of $5,000 per month for rent. The Company shall also reimburse the Executive for the reasonable costs of coach class air-fare from the Executives home in Indianapolis, Indiana, to the Companys executive offices in New York City. The Executive shall also be paid such additional amount as may be necessary to hold the Executive harmless as a result of any federal, state or New York City income taxes that may be due solely as a result of the Companys reimbursement of rent and living expenses and reimbursement of air-fare from the Executives home in Indianapolis, Indiana. The Executive shall present to the Company an itemized account of all expenses in such form as may be required by the Company from time to time. (b) During the Term, the Executive shall be entitled to participate in any other benefit plans, programs, policies and fringe benefits which may be made available to the executive officers of the Company generally, including, without limitation, disability, medical, dental and life insurance and benefits under the Sirius Satellite Radio 401(k) Savings Plan. 3 (c) With respect to any stock options granted by the Company to the Executive after the date hereof during the Term, such stock options shall provide that, upon a termination of employment due to the Executives death, such stock options shall become vested with respect to that portion of the options that would have otherwise become vested within 12 months following the date of such termination of employment. With respect to the restricted stock unit grant made to the Executive by the Company dated as of February 1, 2007, and with respect to any portion of the Executives annual bonus that is paid in the form of a restricted stock unit grant by the Company to the Executive after the date hereof during the Term (each such grant, an  RSU ), such RSU shall provide for the same vesting and payment terms upon a termination of employment hereunder due to Scheduled Retirement pursuant to Section 6(c)(ii) or following the Merger pursuant to Section 6(c)(iii) as are provided under such RSU upon a termination of employment without cause (as defined therein). 6. Termination . The date upon which the Executives employment and the Term are deemed to be terminated in accordance with any of the provisions of this Section 6 is referred to herein as the  Termination Date . (a) The Company has the right and may elect to terminate the Term and the Executives employment for Cause at any time. For purposes of this Agreement,  Cause  means the occurrence or existence of any of the following: (i) a material breach by the Executive of (A) the terms of this Agreement or (B) his duty not to engage in any transaction that represents, directly or indirectly, self-dealing with the Company or any of its subsidiaries (which, for purposes hereof, shall mean any individual, corporation, partnership, association, limited liability company, trust, estate, or other entity or organization directly or indirectly controlling, controlled by, or under direct or indirect common control with the Company) which has not been approved by a majority of the disinterested directors of the Board, if any such material breach described in clause (A) or clause (B) remains uncured after thirty days have elapsed following the date on which the Company gives the Executive written notice of such breach; (ii) a material breach by the Executive of any duty referred to in clause (i) above with respect to which at least one prior notice was given under clause (i); (iii) any act of dishonesty, misappropriation, embezzlement, intentional fraud, or similar intentional misconduct by the Executive involving the Company or any of its subsidiaries; (iv) the conviction or the plea of nolo contendere or the equivalent in respect of a felony; (v) any damage of a material nature to any property of the Company or any of its subsidiaries caused by the Executives willful misconduct or gross negligence; 4 (vi) the repeated nonprescription use of any controlled substance or the repeated use of alcohol or any other non-controlled substance that, in the reasonable good faith opinion of the Board, renders the Executive unfit to serve as an officer of the Company; (vii) the Executives failure to comply with the reasonable written instructions of the Chief Executive Officer of the Company within five days; or (viii) conduct by the Executive that in the reasonable good faith written determination of the Board demonstrates unfitness to serve as an officer of the Company, including, without limitation, a finding by the Board or any judicial or regulatory authority that the Executive committed acts of unlawful harassment or violated any other state, federal or local law or ordinance prohibiting discrimination in employment. Termination of the Executive for Cause pursuant to this Section 6(a) shall be communicated by a Notice of Termination. For purposes of this Agreement, a  Notice of Termination  shall mean delivery to the Executive of a copy of a resolution or resolutions duly adopted by the affirmative vote of not less than two-thirds of the directors (other than the Executive, if the Executive is then serving on the Board) present (in person or by teleconference) and voting at a meeting of the Board called and held for that purpose after reasonable notice to the Executive and reasonable opportunity for the Executive, together with the Executives counsel, to be heard before the Board prior to such vote, finding that in the good faith opinion of the Board, the Executive was guilty of conduct set forth in any of clauses (i) through (viii) of this Section 6(a) and specifying the particulars thereof in reasonable detail. For purposes of this Section 6(a), the Executives employment and the Term shall terminate on the date specified by the Board in the Notice of Termination. (b) (i) The Executives employment and the Term shall terminate upon the death of the Executive. (ii) If the Executive is unable to perform the essential duties and functions of his position because of a disability, even with a reasonable accommodation, for one hundred eighty days within any three hundred sixty-five day period, the Board shall have the right and may elect to terminate the services of the Executive by a Notice of Disability Termination. The Executive shall not be terminated following a Disability except pursuant to this Section 6(b)(ii). For purposes of this Agreement, a  Notice of Disability Termination  shall mean a written notice that sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executives employment under this Section 6(b)(ii). For purposes of this Agreement, no such purported termination by the Board shall be effective without such Notice of Disability Termination. The Executives employment and the Term shall terminate on the day such Notice of Disability Termination is received by the Executive. (c) (i) The Executive may elect to resign from his employment with the Company at any time during the Term for other than Good Reason. Should the Executive wish to resign from his employment with the Company during the Term for other than Good Reason, and not due to Scheduled Retirement pursuant to Section 6(c)(ii) nor following the Merger pursuant to Section 6(c)(iii), the Executive shall give fourteen days prior written notice to the 5 Company of such a resignation for other than Good Reason pursuant to this Section 6(c)(i). The Executives employment and the Term shall terminate on the effective date of such resignation; provided that the Company may, at its sole discretion, instruct the Executive to perform no job responsibilities and cease his active employment immediately upon receipt of the notice from the Executive. (ii) The Executive may elect to resign from his employment with the Company during the Term for other than Good Reason, due to Scheduled Retirement. For purposes hereof,  Scheduled
